          Case 1-21-40002-jmm              Doc 14       Filed 02/17/21    Entered 02/17/21 14:51:36



UNITED STATES BANKRUPTCY COURT                                     Return Date: March 11, 2021
EASTERN DISTRICT OF NEW YORK                                       Time: 10:00 a.m.
--------------------------------------------------------X
In re:
                                                                   Chapter 13
                                                                   Case No.: 21-40002-206
STEVE N MURRAY
aka Steve Nathan Murray aka Steve Murray


                           Debtor(s)                               NOTICE OF MOTION
--------------------------------------------------------X
SIRS / MADAMS:

               PLEASE TAKE NOTICE, that MICHAEL J. MACCO, Chapter 13 Trustee of the above
captioned estate, will move before the Honorable Jil Mazer-Marino, United States Bankruptcy Judge, on the
11TH day of MARCH at 2021, at 10:00am, the United States Bankruptcy Court located at 271 Cadman
Plaza East – Courtroom 3529, Brooklyn, New York 11201, for an Order pursuant to 11 U.S.C. §§ 521 &
1307(c), dismissing this case by reason of the debtor(s), failure to provide and/or file documents, and for
such other and further relief as this Court deems just and proper.

              PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be filed with the
Court and served on the undersigned no later than three (3) days prior to the return date of this motion.

Dated: Islandia, New York
       February 17, 2021
                                                            Yours, etc.

                                                            MICHAEL J. MACCO
                                                            Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, NY 11749
                                                            (631) 549-7900


To:     Office of the United States Trustee
        STEVE N MURRAY, Debtor(s)
        CLOVER M. BARRETT, ESQ., Attorney for Debtor(s)
        All Interested Parties and Creditors
          Case 1-21-40002-jmm              Doc 14       Filed 02/17/21   Entered 02/17/21 14:51:36




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X          tmm1634
In re:
                                                                   Chapter 13
                                                                   Case No.: 21-40002-206
STEVE N MURRAY
aka Steve Nathan Murray aka Steve Murray


                           Debtor(s)                      APPLICATION
--------------------------------------------------------X
TO THE HONORABLE JIL MAZER-MARINO, UNITED STATES BANKRUPTCY JUDGE:

                MICHAEL J. MACCO, Chapter 13 Trustee of the above captioned estate, respectfully
represents, as follows:

           1. The debtor(s) filed a petition under the provisions of 11 U.S.C. Chapter 13 on
January 4, 2021, and thereafter MICHAEL J. MACCO was duly appointed and has qualified as Trustee.

            2. In addition, as of this date the debtor(s) has failed to file and/or provide
personal State and Federal Tax Returns for 2020; Written appraisal for property; lease agreement or an
affidavit from your tenant stating the dollar rental amount totaling $3,566.97; Corporate State and Federal
Tax Returns.

            3. Furthermore, as of this date the debtor has failed to provide the Trustee with
all filings required under Section 521; and all mandatory disclosure documentation as set forth in Local
Bankruptcy Rule 2003-1.

             4. This is a material default and is prejudicial to the rights of the creditors of the
debtor.

            WHEREFORE, the Trustee requests for an Order pursuant to the provisions of 11 U.S.C. §§
521 & 1307(c), dismissing this case, and for such other and further relief as this Court deems just and
proper.

Dated: Islandia, New York
       February 17, 2021
                                                            /s/ Michael J. Macco
                                                            Michael J. Macco, Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, NY 11749
                                                             (631) 549-7900
      Case 1-21-40002-jmm                    Doc 14   Filed 02/17/21   Entered 02/17/21 14:51:36
STATE OF NEW YORK      )
COUNTY OF SUFFOLK                      )     ss.:

                SHAMUS MROTZEK, being duly sworn deposes and says: deponent is not a party to this
action, is over 18 years of age and resides in Suffolk County, New York.

                    On February 17, 2021 deponent served the within:

                                           NOTICE OF MOTION AND APPLICATION

upon the following parties, at the addresses designated by said parties for that purpose, by depositing a true
copy of same, enclosed in a post-paid, properly addressed wrapper in an official depository under the
exclusive care and custody of the United States Postal Service within the State of New York:

Steve N Murray
1468 Jefferson Avenue
Brooklyn, NY 11237
Debtor(s)

and upon the following parties, by the e-mail address designated by said parties for that purpose;

Office of the United States Trustee
U.S. Federal Office Building
USTP.Region02.BR.TFRTDR@usdoj.gov

Clover M Barrett, Esq.
Clover Barrett & Associates, P.C.
Attorney for Debtor(s)
cbarrettpc@aol.com

WELLS FARGO BANK, N.A.
c/o Shapiro DiCaro & Barak LLC
mchatwin@logs.com
rgriswold@logs.com
                                                          /s/ Shamus Mrotzek__
                                                          SHAMUS MROTZEK
Sworn to before me this
17th day of FEBRUARY, 2021

/s/ Janine M. Zarrilli
NOTARY PUBLIC
Janine M. Zarrilli
Notary Public, State of New York
No. 01ZA5084708
Qualified in Nassau County
Commission Expires September 8, 2021
